DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 was considered by the examiner.

Drawings
Any and all drawing corrections required in the parent and grandparent applications, 1) 14/073,408; 2) 15/240,680; and 3) 16/596,518 are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent and grandparent applications, 1) 14/073,408; 2) 15/240,680; and 3) 16/596,518 are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 8,772,168 B2) (“Xie”), in view of Chuang et al. (US 2010/0044783 A1) (“Chuang”).
Regarding claim 1, Xie teaches at least in figure 2D:
a substrate (107); 
a metal gate structure (101/103) formed over the substrate (107); 
a sealing layer (105) comprising an inner sidewall (side next to 101) and an outermost sidewall (side next to 111), 
wherein the inner sidewall (side next to 101) is in direct contact with the metal gate structure (103/105) and the outermost sidewall (side next to 111) is away from the metal gate structure (side next to 111 is away from 103/105); and 
a mask structure (205) formed over the metal gate structure (103/105), 
wherein the mask structure (205) has a straight sidewall (portion of 205 over 101/103) over the metal gate structure (101/103) and a sloped sidewall (shape of the 205) extending from the inner sidewall of the sealing layer and passing over the outmost sidewall of the sealing layer (Xie does not teach this exact shape because Xie does not teach that the slope starts from the edge of the inner sidewall; However, based upon at least figures 2E-H, 3E, and 4D, the limitation above is merely considered a change of shape of the mask structure under MPEP 2144.04(IV)(B). Further, evidentiary reference Chuang in figure 11 teaches that those of 
Regarding claim 2, Xie teaches at least in figure 2D:
wherein the straight sidewall is substantially aligned with a sidewall of the metal gate structure (this is shown in figure 2D where the sidewall of 205 is substantially aligned with the side wall of 101/103).
Regarding claim 3, Xie teaches at least in figure 2D:
wherein the mask structure (205) has a cone-shaped top portion (top of 205) and a tube-shaped bottom portion (bottom of 205).
Regarding claim 4, Xie teaches at least in figure 2D:
wherein an interface between the metal gate structure and the tube-shaped bottom portion is lower than a top portion of the sealing layer (the top of 101/103 is lower than the top of 105, and the bottom of 205 is lower than the top of 105).
Regarding claim 5, it is not clear if Xie teaches:
wherein a width of a top surface of the mask structure (A) is greater than a sum of a width of the metal gate structure and a width of the sealing layer (B).
However, it appears that the width of A is a result dependent variable based upon the thickness of C. Looking at Examiner’s annotated figure 2D below we can see that if one made C thicker, C’, then one would extend the top of the mask structure 205 such that the new top width would be A’. One of ordinary skill in the art would be motivated to make the interlayer dielectric 111 thicker as it would provide better insulation to the transistor. However, it would also take longer to form 111 thickener. Based upon this, the thickness of 111, and therefore, the width of 205, is a result effective variable. Thus, with respect to the limitation of claim 5, because the 

    PNG
    media_image1.png
    320
    392
    media_image1.png
    Greyscale

Regarding claim 6, it is not clear if Xie teaches:
wherein a width of a bottom surface of the mask structure (bottom of 205) is substantially equal to the width of the metal gate structure (width of 101/103).
Regarding claim 7, 
According to Applicant’s specification the sealing layer 108 (¶ 0019), spacers 109 (¶ 0020), and the contact etch stop (CESL) 112 (¶ 0027) can all be the same material: SiN, SiON, .

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
Regarding claim 8, Xie teaches at least in figure 2D, and Examiner’s annotated figure 2D below:

    PNG
    media_image1.png
    320
    392
    media_image1.png
    Greyscale

a substrate (107); 
a metal gate structure (101/103) formed over the substrate (107); 
a source/drain structure (109) formed adjacent to the metal gate structure (101/103) in the substrate (107); 
a mask structure (205) formed over the metal gate structure (103/105), 
wherein the mask structure (205) has a cone-shaped top portion (top of 205) and a tube-shaped bottom portion (bottom of 205).


It is not clear if Xie teaches:
the cone-shaped top portion is wider than the metal gate structure and partially overlaps the source/drain structure.
However, it appears that the width of A is a result dependent variable based upon the thickness of C. Looking at Examiner’s annotated figure 2D below we can see that if one made C thicker, C’, then one would extend the top of the mask structure 205 such that the new top width would be A’. One of ordinary skill in the art would be motivated to make the interlayer dielectric 111 thicker as it would provide better insulation to the transistor. However, it would also take longer to form 111 thickener. Based upon this, the thickness of 111, and therefore, the width of 205, is a result effective variable. Because of this the thicker the interlayer dielectric layer 111 is the more the cone-shaped top portion will overlap with the source/drain structure 109.
 Thus, with respect to the limitation of claim 8, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art. 
Regarding claim 9, Xie teaches at least in figure 2D:
wherein the straight sidewall is substantially aligned with a sidewall of the metal gate structure (this is shown in figure 2D where the sidewall of 205 is substantially aligned with the side wall of 101/103).
Regarding claim 10, Xie teaches at least in figure 2D:

wherein the inner sidewall (side next to 101) is in direct contact with the metal gate structure (103/105) and the outermost sidewall (side next to 111) is away from the metal gate structure (side next to 111 is away from 103/105); and 
Regarding claim 11, Xie teaches at least in figure 2D:
wherein the cone- shaped top portion of the mask structure extends from a first side of the sealing layer and passes over a second side of the sealing layer opposite to the first side (this is shown in figure 2D where 205 extends from one of side 105 and extends over 105).
Regarding claims 12-13, Xie teaches at least in figure 2D:
According to Applicant’s specification the sealing layer 108 (¶ 0019), spacers 109 (¶ 0020), and the contact etch stop (CESL) 112 (¶ 0027) can all be the same material: SiN, SiON, etc. Since the materials of all three layers can be the same in the final product one of ordinary skill in the art would not be able to tell the difference between each of the three layers above. Further, the three layers above would have the same final shape as the spacers 105 of Xie. Therefore, this limitation would have been obvious to one of ordinary skill in the art as Xie teaches the final shape.
Regarding claim 14, 
wherein the sloped interface between the cone-shaped top portion and the dielectric layer vertically overlaps the source/drain structure (this can be seen in Examiner’s annotated figure 2D and is obvious for the reason given in claim 8 above).

Claims 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (“Xie”).
Regarding claim 15, Xie teaches at least in figure 2D:
 a substrate (107); 
a metal gate structure (101/103) formed over the substrate (107); 19Client's Docket No.: P20130946US03 TT's Docket No.: 0503-A38116D1USF/Noelle/dean 
a mask structure (205) formed over the metal gate structure (101/103), 
wherein the mask structure (205) has a straight sidewall over the metal gate structure (101/103) and a sloped sidewall extending outside the metal gate structure (this is shown in figure 2D).

With respect to the sealing layer,
According to Applicant’s specification the sealing layer 108 (¶ 0019), spacers 109 (¶ 0020), and the contact etch stop (CESL) 112 (¶ 0027) can all be the same material: SiN, SiON, etc. Since the materials of all three layers can be the same in the final product one of ordinary skill in the art would not be able to tell the difference between each of the three layers above. Further, the three layers above would have the same final shape as the spacers 105 of Xie. Based upon this analaysis the claimed sealing layer can be considered part of the sidewall spacer 105 of Xie.
a sealing layer (part of 105) formed on a sidewall of the metal gate structure (101/103) and in direct contact with the straight sidewall of the mask structure (205, where part of 105 directly contacts 205), 
wherein the straight sidewall and the sloped sidewall of the mask structure intersect at a top point of the sealing layer (as stated above since all three dielectric layers can be considered in 
Regarding claim 16-17, 
According to Applicant’s specification the sealing layer 108 (¶ 0019), spacers 109 (¶ 0020), and the contact etch stop (CESL) 112 (¶ 0027) can all be the same material: SiN, SiON, etc. Since the materials of all three layers can be the same in the final product one of ordinary skill in the art would not be able to tell the difference between each of the three layers above. Further, the three layers above would have the same final shape as the spacers 105 of Xie. Therefore, this limitation would have been obvious to one of ordinary skill in the art as Xie teaches the final shape.
Regarding claim 19, Xie teaches at least in figure 2D:
wherein the mask structure (205) has a cone-shaped top portion (top of 205) and a tube-shaped bottom portion (bottom of 205) having the sloped sidewall (the top of 205 has sloped sidewall because a tube shaped portion cannot have a sloped sidewall. It is a tube.).
Regarding claim 20, Xie teaches at least in figure 2D:
wherein the mask structure is made of silicon nitride (Col. 4 at lines 51-54).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (“Xie”), in view of Li et al. (US 2012/0119307 A1) (“Li”).
Regarding claim 18 Xie teaches at least in figure 2D:
a source/drain structure (109) formed in the substrate (107); 
a dielectric layer (111) formed around the sealing layer (105; see claims 16-17) over the substrate (107); and 

Xie does not teach:
a contact formed through the dielectric layer over the source/drain structure, 
wherein the sloped sidewall of the mask structure ends at a sidewall of the contact.

Li teaches at least in figure 15:
a contact (96A/96B) formed through the dielectric layer (72) over the source/drain structure (38/34 or 48/44).
It would have been obvious to one of ordinary skill in the art to add a contact to the source drain of the transistor of Xie because this is a necessary part for the transistor to function like a transistor.

The combination of Li and Xie teach as shown in Examiner’s annotated figure 2D of Xie below:

    PNG
    media_image2.png
    320
    448
    media_image2.png
    Greyscale

wherein the sloped sidewall of the mask structure (Xie 205) ends at a sidewall of the contact (Li 96A or 96B) (while crudely drawing how much Xie 205 intersects with Li 96A/B is a matter of optimization. This is because as stated a plurality of times above, the shape of Xie 205 is a result dependent variable based upon the thickness of 111. Further, how much Xie 205 intersects, or contacts, Li 96A/B is also dependent upon the final chosen thickness and shape of the sidewall spacers of Xie 105. Thus, based upon the above, this limitation would have been obvious to one of ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822